Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1, 5, 6, 7, 9, 13, 16, 17, 18, and 20 are amended.
Claims 1-20 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed March 18, 2022.

Response to Arguments
Regarding the 101 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts claim 1 reflects an improvement.  Examiner respectfully does not find this assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).    That is, it is not clear how the claimed predictive model reflects an improvement (i.e. it is not clear what prior system the claims reflect an improvement over).
Second, Applicant asserts the predictive model using sensor data cannot be performed in the mind and is more than what is well-understood, routine, and conventional.  Similarly, Examiner respectfully does not find this assertion persuasive because it is not clear why a predictive model cannot be performed in the mind (i.e. receiving the sensor data and analyzing) and why the predictive model is more than what is well-understood, routine, and conventional (i.e. most models use data from sensors).
Fourth, Applicant assert the rejection of claim 13 should be withdrawn because the claims recite a virtual assistant which is a special computing device.  Examiner respectfully does not find this assertion persuasive because the BRI of a virtual assistant would include generic computer components like smartphones.
Fifth, Applicant makes several assertions regarding claim 13 which are similar to the assertions of claim 1.  Examiner respectfully does not find these assertions persuasive for similar reasons.
Sixth, Applicant makes several assertions regarding claim 18 which are similar to the assertions of claim 13.  Examiner respectfully does not find these assertions persuasive for similar reasons.
Accordingly, the rejections are maintained.  Please see below for the complete rejections of the claims as amended.

Regarding the 103 rejections, the 103 rejections of claim 1 and its dependent claims are maintained for the following reasons.  First, Applicant asserts the claims now relate to people working in a job family.  Examiner respectfully does not find this assertion persuasive because the limitations specifying the people have jobs does not substantially further limit the scope of the claim because the type jobs people have does not functionally alter or relate to the system and merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.
Second, Applicant asserts there is no motivation to modify King with Eggenberger.  Examiner restfully does not find this assertion persuasive because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Third, Applicant makes several assertions regarding the new limitations of claim 5.  Examiner respectfully finds the combination of King an Eggenberger teach all the limitations of claim 5.  Please see below for the complete analysis of claim 5.
Regarding the 103 rejections of claims 13 and 18 and their dependent claims, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new rejections of the claims as amended.
In response to arguments in reference to any other depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 18 are rejected as indefinite because claims 13 and 18 recite (emphasized) "…the biometric sensor data relating to the various professions,…" There is insufficient antecedent basis for this limitation.
Claims 14-17, 19, and 20 do not clarify this issue and as such are rejected due to their dependencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-12 are directed to a process; and claims 13-20 are directed to a machine1.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, claim 1 recite an abstract idea in the limitations (emphasized):
…receiving, by a computer device, preference information from a plurality of people working in a job family, the preference information including an individual level of preference for various activities associated with the job family for each of the people; 
receiving, by the computer device, sensor data of the plurality of people, the sensor data including biometric data of the plurality of people and relating to the various activities associated with the job family; 
determining, by the computer device, correlations between the preference information from the plurality of people and the sensor data of the plurality of people relating to the various activities; 
building, by the computer device, a predictive model that defines relationships between the sensor data and preference levels for each of the various activities associated with the job family based on the correlations between the preference information from the plurality of people and the sensor data of the plurality of people; 
receiving, by the computer device, current sensor data from one or more Internet of Things (IOT) devices of a user via a network connection, wherein the current sensor data is generated during the user's performance of physical actions; 
and inputting, by the computer device, the current sensor data into the predictive model, thereby generating a predicted user level of preference for a particular activity of the various activities associated with the job family.  
These limitations recite an abstract idea because they encompasses observation, evaluation and judgment.  That is, predicting a person's preferences based on sensor data encompasses observation (observing reported preferences and the physical characteristics of the people reporting preferences), evaluation (comparing reported preferences to the physical characteristics), and judgment (predicting which sets of preferences and physical characteristics will have a high correlative relationship).  For example, these limitations encompass noting tall people tend to enjoy basketball and predicting other tall people will also enjoy it.  Claims that encompass observation, evaluation and judgment fall into the "Mental Processes" grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea.
Claim 13 recites an abstract idea in the limitations (emphasized):
…a computer readable storage medium having program instructions embodied therewith, the program instructions executable to cause a virtual assistant computing device to: 
receive a user input comprising a job family of interest to the user; 
receive preference information from a plurality of people working in the job family, the preference information including an individual level of preference for each of the plurality of people; 
receive biometric sensor data of the plurality of people, the biometric sensor data relating to the various professions, the biometric sensor data including heart rate sensor data;
determine correlations between the preference information from the plurality of people and the biometric sensor data of the plurality of people; 
build a predictive model that defines relationships between the biometric sensor data and preference levels for the job family based on the correlations; 
receive current sensor data from one or more sensors of a user via a network connection, wherein the current sensor data is generated during the user's performance of physical actions and includes biometric readings of the user; 
and input the current sensor data of the user into the predictive model, thereby generating a predicted  user level of preference for the job family.  
These limitations recite an abstract idea because they encompasses observation, evaluation and judgment.  That is, predicting a person's preferences based on sensor data encompasses observation (observing reported preferences and the physical characteristics of the people reporting preferences), evaluation (comparing reported preferences to the physical characteristics), and judgment (predicting which sets of preferences and physical characteristics will have a high correlative relationship).  For example, these limitations encompass noting tall people tend to enjoy basketball and predicting other tall people will also enjoy it.  Claims that encompass observation, evaluation and judgment fall into the "Mental Processes" grouping of abstract ideas.  Accordingly, claim 13 recites an abstract idea.
Claim 18 recites an abstract idea in the limitations (emphasized):
…a processor, a computer readable memory, and a computer readable storage medium; 
program instructions to receive a user input for a virtual assistant comprising a job family of interest to the user; 
program instructions to receive preference information from a plurality of people working in the job family, the preference information including an individual level of preference for various activities for each of the plurality of people; 
program instructions to receive biometric sensor data of the plurality of people, the biometric sensor data relating to the various activities; 
program instructions to determine correlations between the preference information from the plurality of people and the biometric sensor data of the plurality of people; 
program instructions to build a predictive model of the virtual assistant that defines relationships between the biometric sensor data and preference levels for each of the various activities based on the correlations; 
program instructions to periodically receive current sensor data from one or more wearable Internet of Things (IOT) devices of a user via a network connection, the current sensor data including current biometric sensor data; 
and program instructions to input the current sensor data of the user into the predictive model of the virtual assistant, thereby generating a predicted user level of preference for a particular activity of the various activities, 
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.  
These limitations recite an abstract idea because they encompasses observation, evaluation and judgment.  That is, predicting a person's preferences based on sensor data encompasses observation (observing reported preferences and the physical characteristics of the people reporting preferences), evaluation (comparing reported preferences to the physical characteristics), and judgment (predicting which sets of preferences and physical characteristics will have a high correlative relationship).  For example, these limitations encompass noting tall people tend to enjoy basketball and predicting other tall people will also enjoy it.  Claims that encompass observation, evaluation and judgment fall into the "Mental Processes" grouping of abstract ideas.  Accordingly, claim 18 recites an abstract idea.
Additionally and alternately, Examiner notes the claim 1, 13, and 18 recite an abstract idea because the above identified claim limitations encompass collaborative filtering based on biometric data.  Collaborative filtering entails predicting a user's tastes based on the preferences of other, similar users.  Here, the claims recite predicting a user's preferences based on biometric data which is essentially collaborative filtering where the users are identified as similar based on biometric data.  Filtering content falls within the "Certain Methods of Organizing Human Activity", see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Accordingly, claims 1, 13, and 18 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claims 1, 13, and 18 are not integrated into a practical application.  Claim 1 recites the additional elements (emphasized):
…receiving, by a computer device, preference information from a plurality of people working in a job family, the preference information including an individual level of preference for various activities associated with the job family for each of the people; 
receiving, by the computer device, sensor data of the plurality of people, the sensor data including biometric data of the plurality of people and relating to the various activities associated with the job family; 
determining, by the computer device, correlations between the preference information from the plurality of people and the sensor data of the plurality of people relating to the various activities; 
building, by the computer device, a predictive model that defines relationships between the sensor data and preference levels for each of the various activities associated with the job family based on the correlations between the preference information from the plurality of people and the sensor data of the plurality of people; 
receiving, by the computer device, current sensor data from one or more Internet of Things (IOT) devices of a user via a network connection, wherein the current sensor data is generated during the user's performance of physical actions; 
and inputting, by the computer device, the current sensor data into the predictive model, thereby generating a predicted user level of preference for a particular activity of the various activities associated with the job family.  
These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only mere instructions to apply the exception.  That is, the three 'receiving' steps do not integrate the abstract idea into a practical application because the three receiving steps encompass a generic computer function of receiving data (i.e. receiving stored data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Similarly, the additional elements of receiving from "Internet of Things (IOT) devices of a user via a network connection" do not integrate the abstract idea into a practical application because the additional elements are recited at a high level of generality (i.e. as a generic processor with an internet connection) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Claim 1 is directed to an abstract idea.
Claim 13 recites the additional elements (emphasized):
…a computer readable storage medium having program instructions embodied therewith, the program instructions executable to cause a virtual assistant computing device to: 
receive a user input comprising a job family of interest to the user; 
receive preference information from a plurality of people working in the job family, the preference information including an individual level of preference for each of the plurality of people; 
receive biometric sensor data of the plurality of people, the biometric sensor data relating to the various professions, the biometric sensor data including heart rate sensor data;
determine correlations between the preference information from the plurality of people and the biometric sensor data of the plurality of people; 
build a predictive model that defines relationships between the biometric sensor data and preference levels for the job family based on the correlations; 
receive current sensor data from one or more sensors of a user via a network connection, wherein the current sensor data is generated during the user's performance of physical actions and includes biometric readings of the user; 
and input the current sensor data of the user into the predictive model, thereby generating a predicted  user level of preference for the job family.  
These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only mere instructions to apply the exception.  The computer readable storage medium is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The four 'receiving' steps do not integrate the abstract idea into a practical application because the four receiving steps encompass a generic computer function of receiving data (i.e. receiving user input of a job family of interest and preference information, and receiving stored data including the biometric sensor data, and the current sensor data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Similarly, the additional elements of receiving data from "via a network connection" do not integrate the abstract idea into a practical application because the additional elements are recited at a high level of generality (i.e. as a generic processor with an internet connection) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Claim 13 is directed to an abstract idea.
Claim 18 recites the additional elements (emphasized):
…a processor, a computer readable memory, and a computer readable storage medium; 
program instructions to receive a user input for a virtual assistant comprising a job family of interest to the user; 
program instructions to receive preference information from a plurality of people working in the job family, the preference information including an individual level of preference for various activities for each of the plurality of people; 
program instructions to receive biometric sensor data of the plurality of people, the biometric sensor data relating to the various activities; 
program instructions to determine correlations between the preference information from the plurality of people and the biometric sensor data of the plurality of people; 
program instructions to build a predictive model of the virtual assistant that defines relationships between the biometric sensor data and preference levels for each of the various activities based on the correlations; 
program instructions to periodically receive current sensor data from one or more wearable Internet of Things (IOT) devices of a user via a network connection, the current sensor data including current biometric sensor data; 
and program instructions to input the current sensor data of the user into the predictive model of the virtual assistant, thereby generating a predicted user level of preference for a particular activity of the various activities, 
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.  
These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only mere instructions to apply the exception.  The processor, computer readable memory, computer readable storage medium storing the instructions, and virtual assistant are all recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The four 'receive' steps do not integrate the abstract idea into a practical application because the four receiving steps encompass a generic computer function of receiving data (i.e. receiving user input of a job family of interest and preference information, and receiving stored data including the biometric sensor data, and the current sensor data), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Similarly, the additional elements of receiving data "from one or more wearable Internet of Things (IOT) devices of a user via a network connection " do not integrate the abstract idea into a practical application because the additional elements are recited at a high level of generality (i.e. as a generic processor with an internet connection) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Claim 18 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 13, and 18 do not recite significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea, the additional elements are not significantly more than the abstract idea because the additional elements are only mere instructions to apply the exception.  Mere instructions to apply the exception cannot provide an inventive concept.  Claims 1, 13, and 18 are not patent eligible.

Dependent Claims
Claims 2-4, 6, 14, 15, and 20 are directed to the same abstract idea as the independent claims because making a prediction or a recommendation for a physical activity or profession based off a threshold is still a part of the predicting or recommending process.
Claim 5 is directed to the same abstract idea as the independent claims because identifying outliers in biometric data that can be changed and presenting recommended physical actions to be performed over a period of time, as claimed, is a part of the recommending or predicting process.  For example, the scope of claim 5 encompasses noting the user is overweight and it is negatively affecting them, and recommending various exercises to improve their health.
Claims 7-9 and 11 are directed to the same abstract idea as the independent claims because claims 7-9 and 11 essentially entail making recommendations for physical exercise, which is still a part of the recommending or predicting process.
Claim 10 is directed to the same abstract idea as the independent claims because claim 10 entails making a second prediction, which is an abstract idea for the same reasons as the independent claims.
The additional elements of claim 12 do not integrate the abstract idea into a practical application because the cloud computing environment is only a general link to a technological environment, see MPEP 2106.05(h).
Claim 16 is directed to the same abstract idea as the independent claims because identifying biometrics and generating options as claimed encompasses making recommendations (i.e. recommendation exercises based on physical data).  Further the additional elements of using an artificial intelligence section, when considered individually or in combination, do not integrate the abstract idea into a practical application because the artificial intelligence section is only a general link to a field of use or technological environment, see MPEP 2106.05(h).
Claim 17 is directed to the same abstract idea as the independent claims because recommending predicting a period of time are a part of the recommendation process (i.e. recommending how long an exercise should be performed for). 
The additional elements of claim 19 do not integrate the abstract idea into a practical application because the additional elements of claim 19 are only mere data gathering.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al, US Pub. No. 2017/0263147, herein referred to as "King" in view of Eggenberger et al, US Pub. No. 2011/0015497, herein referred to as "Eggenberger".
Regarding claim 1, King teaches:
receiving, by a computer device, preference information from a plurality of people working in a job family, the preference information including an individual level of preference for various activities associated with the job family for each of the people (users provides feedback for workouts, e.g. ¶¶[0063], [0065], [0082]-[0083]; see also ¶[0059] noting user profiles include user preferences; and ¶¶[0041]-[0042] discussing computing devices.  Please note, the Examiner finds that the limitations specifying the people are working in a job family does not substantially further limit the scope of the claim because information about the people does not functionally alter or relate to the system and merely labeling the people (e.g. as working in a specific field) does not patentably distinguish the claimed invention, see MPEP 2111.05.  Further, please note the job family would be associated with the various activities because both involve the claimed people and thus are associated); 
receiving, by the computer device, sensor data of the plurality of people, the sensor data including biometric data of the plurality of people and relating to the various activities associated with the job family (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶¶[0031], [0087] discussing performing process while the user is working out); 
building, by the computer device, a predictive model that defines relationships between the sensor data and preference levels for each of the various activities associated with the job family based on the correlations between the preference information from the plurality of people and the sensor data of the plurality of people (selects video based on rating data and physical attributes, ¶[0066]; see also ¶¶[0119]-[0121] discussing calculating a predictive model and training a machine learning model); 
receiving, by the computer device, current sensor data from one or more Internet of Things (IOT) devices of a user via a network connection (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶[0116] discussing collecting data via internet-of-things appliances), 
wherein the current sensor data is generated during the user's performance of physical actions (feedback is received during the workout, e.g. ¶¶[0031], [0087]; see also ¶[0084] noting feedback includes biometric data from sensors); 
and inputting, by the computer device, the current sensor data into the predictive model, thereby generating a predicted user level of preference for a particular activity of the various activities associated with the job family (selects workout videos based on high ratings from other users with similar physical attributes, ¶[0066] and recommends workout videos based on similarities in user's profiles, ¶[0118]; see also ¶[0127] discussing predicting feedback.  Please note, selecting a workout video is within the scope of predicting a user level of preference because the system is predicting the user will respond positively to the selected video).  
However King does not explicitly teach but Eggenberger does teach:
determining, by the computer device, correlations between the preference information from the plurality of people and the sensor data of the plurality of people relating to the various activities (creates biometric profiles using known traits, competencies and well-being states, ¶[0041] and Fig. 6; see also ¶[0034], [0039]-[0040] discussing using biometric data to match profiles with people who have performed well in their career). 
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Regarding claim 4, the combination of King and Eggenberger teaches all the limitations of claim 1 and Eggenberger further teaches:
wherein the particular activity is a profession (makes recommendations for job roles and open positions e.g., Abstract and ¶¶[0035], [0042]).
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Regarding claim 5, the combination of King and Eggenberger teaches all the limitations of claim 1 and King further teaches:
presenting, by the computer device, to the user recommended physical actions to be performed by the user to change biometrics of the user (displays selected workout video to the user, e.g. ¶¶[0079], [0094].  Please note, the limitation "to change biometrics of the user" does not further limit the scope of the claim because it is only the intended use of the presenting (e.g. the user exercising and changing their biometrics is outside the scope of the claim), see MPEP 2103.I.C).
based on the identifying the at least one type of the biometrics data of the user (users identify fitness goals, ¶[0059])
and determining, by the computer device, a period of time to perform the recommended physical actions (recommends time frames associated with fitness goals,¶[0059]).  
However King does not teach but Eggenberger does teach:
identifying, by the computer device, biometrics data of the user that are statistical outliers when compared to biometrics data of the plurality of people working in the job family (identifies high and low Heart Rate Variability (HRV), ¶[0036]; see also ¶[0045] discussing detecting abnormalities with person's health); 
identifying, by the computer device, at least one type of the biometrics data of the user that can be changed to increase the predicted user level of preference of the particular activity based on historic data of the plurality of people working in the job family (gives job role to improve stress level of person, ¶[0035]; see also ¶[0039] discussing tracking data over time); 
obtain altered biometrics data of the user that increases the predicted user level of preference above a threshold value (makes recommendations for well-being state of user, ¶[0042] and Fig. 7)
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Regarding claim 6, the combination of King and Eggenberger teaches all the limitations of claim 5 and King further teaches:
wherein the identifying the at least one type of the biometrics data of the user that can be changed to increase the predicted user level of preference of the particular activity is based on the comparison of the current sensor data of the user and sensor data of  a set of the plurality of people whose level of preference for the particular activity is above a threshold (selects workout video based on high ratings from other users with similar physical attributes, ¶[0066]).
Regarding claim 7, the combination of King and Eggenberger teaches all the limitations of claim 6 and King further teaches:
wherein the recommended physical actions are to change the at least one type of biometrics data of the user such that subsequent sensor data of the user more closely matches the sensor data of the set of the plurality of people whose level of preference for the particular activity is above the threshold (recommendations for user achieving fitness goals are based on other users who achieved fitness goals, ¶[0118]; see also ¶[0087] noting that videos are selected based on user's fitness goal).  
Regarding claim 8, the combination of King and Eggenberger teaches all the limitations of claim 7 and King further teaches:
wherein the physical actions are training over time (the selected workout videos are for physical exercises, e.g. ¶[0044], [0049]). 
Regarding claim 9, the combination of King and Eggenberger teaches all the limitations of claim 8 and King further teaches:
wherein altering the biometrics data of the user that increases the predicted user level of preference above a threshold value comprises altering the biometrics data based on predicted future sensor data of the user equaling the sensor data of the set of the plurality of people whose level of preference with the particular activity is above the threshold (recommendations for user achieving fitness goals are based on other users who achieved fitness goals, ¶[0118]; see also ¶[0066] workout video are based on high ratings from other users with similar physical attribute,). 
Regarding claim 10, the combination of King and Eggenberger teaches all the limitations of claim 1 and King Eggenberger teaches:
wherein the particular activity is a profession (makes recommendations for job roles and open positions e.g., Abstract and ¶¶[0035], [0042]), 
the method further comprising determining, by the computer device, a predicted job satisfaction of the user based on the predicted user level of preference for the profession along with a career goal of the user (determines an optimal career path for the user, ¶[0040] and Fig. 5).
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Regarding claim 11, the combination of King and Eggenberger teaches all the limitations of claim 1 and King further teaches:
wherein the particular activity includes a physical component that must be performed by the user (the selected workout videos are for physical exercises for the user, e.g. ¶[0044], [0049]).
Regarding claim 12, the combination of King and Eggenberger teaches all the limitations of claim 1 and King further teaches:
wherein the computer device includes software provided as a service in a cloud computing environment (uses cloud storage, e.g. ¶¶[0038], [0040]). 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over King and Eggenberger further in view of Acharya, US Pub. No. 2007/0118546, herein referred to as "Acharya".
Regarding claim 2, the combination of King and Eggenberger teaches all the limitations of claim 1 and does not teach but Acharya does teach:
determining, by the computer device, that the predicted user level of preference for the particular activity is above a threshold; and predicting, by the computer device, that the user will prefer the particular activity in response to the determining that the predicted user level of preference for the particular activity is above the threshold (makes prediction when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine career counseling based on biometric data of King and Eggenberger with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.
Regarding claim 3, the combination of King and Eggenberger teaches all the limitations of claim 1 and does not teach but Acharya does teach:
determining, by the computer device, that the predicted user level of preference for the particular activity is above a threshold; and recommending, by the computer device, the particular activity to the user in response to the determining that the predicted user level of preference for the particular activity is above the threshold (makes recommendation when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine career counseling based on biometric data of King and Eggenberger with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al, US Pub. No. 2017/0263147, herein referred to as "King" in view of Eggenberger et al, US Pub. No. 2011/0015497, herein referred to as "Eggenberger", further in view of Le et al, US Pub. No. 2019/0050750, herein referred to as "Le"2.
Regarding claim 13, King teaches:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable to cause a virtual assistant computing device to (machine readable medium with instructions, ¶¶[0014], [0135].  Please note, the limitation "to cause a virtual assistant computing device to" does not further limit the scope of the claim because it is only the intended use of the instructions, see MPEP 2103.I.C): 
receive preference information from a plurality of people working in the job family, the preference information including an individual level of preference for each of the plurality of people (users provides feedback for workouts, e.g. ¶¶[0063], [0065], [0082]-[0083]; see also ¶[0059] noting user profiles include user preferences; and ¶¶[0041]-[0042] discussing computing devices.  Please note, the Examiner finds that the limitations specifying the people are working in a job family does not substantially further limit the scope of the claim because information about the people does not functionally alter or relate to the system and merely labeling the people (e.g. as working in a specific field) does not patentably distinguish the claimed invention, see MPEP 2111.05.  Further, please note the job family would be associated with the various activities because both involve the claimed people and thus are associated);
receive biometric sensor data of the plurality of people (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶¶[0031], [0087] discussing performing process while the user is working out); 
the biometric sensor data including heart rate sensor data (sensors include hear rate sensor, ¶[0061]); 
receive current sensor data from one or more sensors of a user via a network connection (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶[0116] discussing collecting data via internet-of-things appliances), 
wherein the current sensor data is generated during the user's performance of physical actions and includes biometric readings of the user (feedback is received during the workout, e.g. ¶¶[0031], [0087]; see also ¶[0084] noting feedback includes biometric data from sensors);
and input the current sensor data of the user into the predictive model, thereby generating a predicted a user level of preference (selects workout videos based on high ratings from other users with similar physical attributes, ¶[0066] and recommends workout videos based on similarities in user's profiles, ¶[0118]; see also ¶[0127] discussing predicting feedback.  Please note, selecting a workout video is within the scope of predicting a user level of preference because the system is predicting the user will respond positively to the selected video)
However King does not teach but Eggenberger does teach:
the biometric sensor data relating to the various professions (biometric data is matched with career performance, ¶[0040]; see also ¶[0043] discussing monitoring biometric data while person performs activities)
determine correlations between the preference information from the plurality of people and the biometric sensor data of the plurality of people (creates biometric profiles using known traits, competencies and well-being states, ¶[0041] and Fig. 6; see also ¶[0034], [0039]-[0040] discussing uses biometric data to match profiles with people who have performed well in their career);
build a predictive model that defines relationships between the biometric sensor data and preference levels for the job family based on the correlations  (creates biometric profiles using known traits, competencies and well-being states, ¶[0041] and Fig. 6; see also ¶[0034], [0039]-[0040] discussing uses biometric data to match profiles with people who have performed well in their career);
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
However the combination of King an Eggenberger does not explicitly teach but Le does teach:
receive a user input comprising a job family of interest to the user (user provides employment history, skills, professional organizations, ¶[0029])
predicted a user level of preference for the job family (outputs a prediction value for potential job postings, i.e. jobs the user might be interested in ¶¶[0037], [0052]; see also ¶[0079] discussing biometric data).
Further, it would have been obvious at the time of filing to combine the career counselling and biometric recommendations of King and Eggenberger with the deep neural network collaborative filtering model based job recommendations of Le because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, the combination of King and Eggenberger teaches making career recommendations based on biometric data, e.g. Abstract of Eggenberger.  One of ordinary skill would have recognized the career recommendations based on biometric data of King and Eggenberger would likely be improved by incorporating other job recommending techniques, e.g. the deep neural network collaborative filtering model of Le.
Regarding claim 16, the combination of King, Eggenberger, and Le teach all the limitations of claim 13 and King further teaches:
receive at an artificial intelligence section of the computing device, personal biometric data of the user ((feedback is received during the workout, e.g. ¶¶[0031] and uses machine learning to select videos, ¶¶[0101], [0107], [0118]) 
determine physical actions to be performed by the user to change the at least some of the biometrics readings of the user to meet the threshold amount established for the job family (recommendations for user achieving fitness goals are based on other users who achieved fitness goals, ¶[0118]; see also ¶[0066] workout video are based on high ratings from other users with similar physical attribute,);
and generate, by the artificial intelligence section of the computing device, biometric alteration options based on the received personal biometric data of the user (uses machine learning to select videos, ¶¶[0101], [0107], [0118]).
However King does not teach but Eggenberger does teach:
determine that at least some of the biometric readings of the user are below a threshold amount established for the job family by the plurality of people (identifies high and low Heart Rate Variability (HRV), ¶[0036]; see also ¶[0045] discussing detecting abnormalities with person's health);
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
Regarding claim 17, the combination of King, Eggenberger, and Le teach all the limitations of claim 16 and King further teaches: 
predict a period of time for performing at least one of the physical actions during training that results in future biometric data of the user meeting the threshold amount established for the job family by the plurality of people (recommends timeframes for fitness goals, ¶[0059]; see also ¶[0118] discussing recommendations based on past users' achieving fitness goals).  

Regarding claim 18, King teaches:
a processor, a computer readable memory, and a computer readable storage medium (processor, memory and machine readable medium, ¶¶[0014]-[0015]);
program instructions to receive preference information from a plurality of people working in the job family, the preference information including an individual level of preference for various activities for each of the plurality of people (users provides feedback for workouts, e.g. ¶¶[0063], [0065], [0082]-[0083]; see also ¶[0059] noting user profiles include user preferences; and ¶¶[0041]-[0042] discussing computing devices.  Please note, the Examiner finds that the limitations specifying the people are working in a job family does not substantially further limit the scope of the claim because information about the people does not functionally alter or relate to the system and merely labeling the people (e.g. as working in a specific field) does not patentably distinguish the claimed invention, see MPEP 2111.05.  Further, please note the job family would be associated with the various activities because both involve the claimed people and thus are associated);
program instructions to receive biometric sensor data of the plurality of people, the biometric sensor data relating to the various activities (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶¶[0031], [0087] discussing performing process while the user is working out); 
program instructions to build a predictive model of the virtual assistant that defines relationships between the biometric sensor data and preference levels for each of the various activities based on the correlations (selects video based on rating data and physical attributes, ¶[0066]; see also ¶¶[0119]-[0121] discussing calculating a predictive model and training a machine learning model); 
program instructions to periodically receive current sensor data from one or more wearable Internet of Things (IOT) devices of a user via a network connection, the current sensor data including current biometric sensor data (feedback is received during the workout, e.g. ¶¶[0031], [0087]; see also ¶[0084] noting feedback includes biometric data from sensors; and ¶[0116] discussing collecting data via internet-of-things appliances);
 and program instructions to input the current sensor data of the user into the predictive model of the virtual assistant, thereby generating a predicted a user level of preference for a particular activity of the various activities (selects workout videos based on high ratings from other users with similar physical attributes, ¶[0066] and recommends workout videos based on similarities in user's profiles, ¶[0118]; see also ¶[0127] discussing predicting feedback.  Please note, selecting a workout video is within the scope of predicting a user level of preference because the system is predicting the user will respond positively to the selected video), 
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (machine readable medium storing instructions, ¶¶[0014]-[0015]).
  However King does not explicitly teach but Eggenberger does teach:
program instructions to determine correlations between the preference information from the plurality of people and the biometric sensor data of the plurality of people (creates biometric profiles using known traits, competencies and well-being states, ¶[0041] and Fig. 6; see also ¶[0034], [0039]-[0040] discussing uses biometric data to match profiles with people who have performed well in their career).
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.
However the combination of King an Eggenberger does not explicitly teach but Le does teach:
program instructions to receive a user input for a virtual assistant comprising a job family of interest to the user (user provides employment history, skills, professional organizations, ¶[0029]).
Further, it would have been obvious at the time of filing to combine the career counselling and biometric recommendations of King and Eggenberger with the deep neural network collaborative filtering model based job recommendations of Le because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, the combination of King and Eggenberger teaches making career recommendations based on biometric data, e.g. Abstract of Eggenberger.  One of ordinary skill would have recognized the career recommendations based on biometric data of King and Eggenberger would likely be improved by incorporating other job recommending techniques, e.g. the deep neural network collaborative filtering model of Le.
Regarding claim 19, the combination of King, Eggenberger, and Le teaches all the limitations of claim 18 and King further teaches:
receive activity-related biometric data of the user while the user is performing the particular activity (feedback is received during the workout, e.g. ¶¶[0031]; see also ¶[0084] noting feedback includes biometric data from sensors),
wherein the activity-related biometric data is received from one or more sensors selected from the group consisting of: a heart rate sensor, a blood pressure sensor, a joint angle sensor, a respiratory rate sensor, a blink sensor, an eye position sensor, a skin temperature sensor, and a body temperature sensor (sensors include hear rate sensor, blood pressure monitor, skin/body temperature thermometer, respiration monitor, etc., ¶[0061]).  
Regarding claim 20, the combination of King, Eggenberger, and Le teach all the limitations of claim 19 and King further teaches:
program instructions to determine and recommend physical actions to be performed by the user to change the at least some of the biometrics readings of the user to meet the threshold amount established for the job family (recommendations for user achieving fitness goals are based on other users who achieved fitness goals, ¶[0118]; see also ¶[0066] workout video are based on high ratings from other users with similar physical attribute,);
and program instructions to predict a period of time for performing at least one of the physical actions during training that results in future biometric data of the user meeting the threshold amount established for the job family by the plurality of people (recommends timeframes for fitness goals, ¶[0059]; see also ¶[0118] discussing recommendations based on past users' achieving fitness goals).  
However King does not teach but Eggenberger does teach:
program instructions to determine that at least some of the biometric readings of the user are below a threshold amount established for the job family by the plurality of people (identifies high and low Heart Rate Variability (HRV), ¶[0036]; see also ¶[0045] discussing detecting abnormalities with person's health).
Further, it would have been obvious at the time of filing to combine the exercise recommendations based on biometric data of King with the career counseling based on biofeedback of Eggenberger because Eggenberger explicitly suggests using biometric data (i.e. the data gathered in King) to determine suitable careers, ¶[0020] of Eggenberger; see also MPEP 2143.I.G.

Claims 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over King,  Eggenberger, and Le further in view of Acharya, US Pub. No. 2007/0118546, herein referred to as "Acharya".
Regarding claim 14, the combination of King, Eggenberger, and Le teaches all the limitations of claim 13 and does not teach but Acharya does teach:
determine the predicted user level of preference for the particular profession is above a threshold; and predict that the user will prefer the particular profession in response to the determining the predicted user level of preference for the particular profession is above the threshold (makes prediction when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine career counseling based on biometric data of King,  Eggenberger and Le with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.
Regarding claim 15, the combination of King, Eggenberger, and Le teaches all the limitations of claim 13 and does not teach but Acharya does teach:
determine the predicted user level of preference for the particular profession is above a threshold; and recommend the particular profession to the user in response to the determining the predicted user level of preference for the particular profession is above the threshold (makes recommendation when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine career counseling based on biometric data of King, Eggenberger, and Le with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, Examiner finds ¶[0028] of the Specification as filed sufficiently clearly disclaims transitory signals from the term "computer readable storage medium" such that is amounts to a disavowal, see MPEP 2111.01.IV.B.
        2 Please note, this reference was first cited in the Advisory Action dated Mar. 18, 2022.